DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 17/206,106 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements 03/18/2021, 11/09/2021, 12/07/2021 and 06/07/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claims 1-20 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 1, it’s not clear if the ‘connector’ recited in line 4 is different from the ‘one or more connectors’ recited in line 6. Claim 10 has the same problem. Correction is needed.
	
 	
REJECTIONS BASED ON PRIOR ART

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting over the claims of 1-5, 8-13, 15-20, 24, 26 and 28 of U.S. Pat. No. 10,140,063; claims of 1, 3-10, 12-20 and 22 of  U.S. Pat. No. 10,747,473; claims of 1-15 and 17-24 and 26-27 of application No. 16/986,231 and claims of 1-20 of  U.S. Pat. No. 10,996,896, since the claims, if allowed, would improperly extend the “right to exclude” already granted in patents. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patents and application.


Claim Rejections - 35 USC § 103
1.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereinafter referred to as “Syba”; Page 4 of Syba denotes the date of first availability as 2/1/2015) (cited in IDS dated 03/18/2021), in view Cohen et al. U.S. Pat. No.
8,949,517 (hereinafter referred to as “Cohen”).

Note: The figure from the NPL document has been herein annotated and reproduced below and will be referred to as Figure 1. Additionally, the Product Description found on Page 3 of the NPL document is hereby provided below for ease of reference.


    PNG
    media_image1.png
    557
    762
    media_image1.png
    Greyscale


Page 3 of Syba comprises the following text as the Product descriptions:

“Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage interface. Transparent to the operating system and does not require any software drivers.”

3.         As per claims 1 and 10, Syba discloses a device (adapter SY-ADA40093
with attached SSD modules in connectors M.2 and mSATA), comprising: one or more solid state storage devices (attached SSD modules in connectors M.2 and mSATA); a connector (fig. 1; SATA III 2.5 connector) configured to support a storage communication protocol; an interface section coupled to the connector; one or more connectors coupled to the interface section, the one or more connectors being configured to support at least a first storage protocol and a second storage protocol different form the first storage protocol (SATA III and mSATA support Serial ATA protocol, whereas M.2 connectors support PCI Express, SATA, and/or USB 3.0 protocols); and a compute resource in communication with and connected to the one or more solid state storage devices and the interface section (see fig. 1 above, which shows an interface circuitry section comprising integrated circuits which are considered a “compute resource” that will communicate with SSD modules connected to respective M.2 and mSATA connectors), wherein at least one of the interface section or the one or more solid state storage devices is configured to offload at least one operation in association with storing data onto the one or more solid state storage devices, to the compute resource (see fig. 1 and text of page 3 above).
Syba fail to specifically disclose “such that the compute resource performs at least one of data encryption, data protection, data compression, or data deduplication on the data configured for storage onto the one or more solid state storage devices”.
Cohen disclose “such that the compute resource performs at least one of data encryption, data protection, data compression, or data deduplication on the data configured for storage onto the one or more solid state storage devices” (see col. 27, lines 20-34, which discloses SSD controller 100 performing data processing on data stored on the flash devices, including various forms of compression).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to implement the SSD compression teachings of Cohen with the interface section of Syba because compressing data prior to storing advantageously reduces write-amplification and/or increases apparent storage capacity (see col. 8, line 3).

4.         As per claims 2 and 11 , the combination of Syba and Cohen discloses “The device of claim 1” [see rejection to claim 1 above], wherein at least one of the interface section or the one or more solid state storage devices is configured to offload at least one operation in association with reading data from the one or more solid state storage devices, to the compute resource such that the compute resource performs one or more operations associated with at least one of data encryption, data protection, data decompression, or data deduplication on the data configured to be read from the one or more solid state storage devices (see fig. 1, text of page 3 above of Syba and col. 27, lines 20-34 of Cohen).

5.         As per claims 3 and 12, the combination of Syba and Cohen discloses “The device of claim 2” [see rejection to claim 2 above], wherein the one or more solid state storage devices, the interface section, the one or more connectors and the compute resource are enclosed within a same enclosure configured for connection via the connector to a computing device (see fig. 1, text of page 3 above of Syba).

6.         As per claims 4 and 17, the combination of Syba and Cohen discloses “The device of claim 1” [see rejection to claim 1 above], wherein the interface section and the one or more connectors are on a same surface of a circuit board (see fig. 1 above of Syba).

7.         As per claims 5 and 18, the combination of Syba and Cohen discloses “The device of claim 1” [see rejection to claim 1 above], wherein at least one of the first storage protocol or the second storage protocol include at least one of an Ethernet protocol, a serial ATA (SATA) protocol or a peripheral component interconnect express (PCIe) protocol (see fig. 1 above of Syba).

8.         As per claims 6 and 19, the combination of Syba and Cohen discloses “The device of claim 1” [see rejection to claim 1 above], wherein the interface section is accessible to a host device via an enclosure-specific protocol, the enclosure-specific protocol including at least one of an Ethernet protocol, a SATA protocol or a PCIe protocol (see fig. 1, text of page 3 above of Syba).

9.         As per claims 7 and 14, the combination of Syba and Cohen discloses “The device of claim 1” [see rejection to claim 1 above], wherein the compute resource is configured to communicate with at least one memory unit using the one or more storage protocols (see fig. 1 above of Syba).

10.         As per claims 8 and 15, the combination of Syba and Cohen discloses “The device of claim 1” [see rejection to claim 1 above], wherein the compute resource is configured to aggregate management information, wherein the aggregated management information includes thermal data, and wherein the interface section is configured to communicate the aggregated management information in at least one of an out-of-band fashion or an in-band fashion (see col. 39, lines 11-17 of Cohen).

11.         As per claims 9 and 20, the combination of Syba and Cohen discloses “The device of claim 1” [see rejection to claim 1 above], wherein the interface section includes at least one of a PCIe switch, a PCIe hub, a PCIe bus, an Ethernet switch, an Infiniband switch, a Fibre Channel switch, or other communication fabric component (see fig. 1, text of page 3 above of Syba)

12.         As per claim 13, the combination of Syba and Cohen discloses “The device of claim 10” [see rejection to claim 10 above], wherein the interface section comprises a compute resource, the compute resource being configured to: perform one or more operations associated with the at least one of the data encryption, the data protection, the data decompression, or the data deduplication on the data configured to be read from the one or more solid state storage devices; and perform the at least one of the data encryption, the data protection, the data compression, or the data deduplication on the data configured for storage onto the one or more solid state storage devices (see fig. 1, text of page 3 above of Syba and col. 27, lines 20-34 of Cohen).

13.         As per claim 16, the combination of Syba and Cohen discloses “The device of claim 13” [see rejection to claim 13 above], wherein the compute resource includes a field programmable gate array (FPGA) (see col. 56, lines 32-34 of Cohen and fig. 1, text of page 3 above of Syba).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 

IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).

/Ernest Unelus/
Primary Examiner
Art Unit 2181